FILE COPY



        RE: Case No. 15-0189                         DATE:     6/12/2015
        COA #: 12-14-00299-CV             TC#:   3-41298
STYLE: MICHAEL    KENNEDY
   v.   THE TEXAS COURT OF CRIMINAL APPEALS,              AUSTIN,
        TEXAS,   ET AL.


     Today the Supreme Court of Texas denied the
petition for review in the above-referenced case.



                            MS.   CATHY   S.   LUSK
                            CLERK,   TWELFTH COURT OF APPE
                            1517 WEST FRONT,          SUITE
                            TYLER,   TX    75702